The defendant was indicted by the Grand Jury of Coffee County on a charge of assault with intent to murder on the person of one Bascom Allen. The indictment was properly returned into court, and trial was had on the defendant's plea of not guilty.
After a full and explicit charge of the court, the jury rendered a verdict of guilty and the court imposed a sentence to the penitentiary of the State for a period for not less than eight years and not more than ten years.
The trial and proceedings in the court below were in all things regular.
We have carefully read the evidence in this case, as is disclosed by the Bill of Exceptions. There is no question of merit presented, and we find no ruling of the court in which there is error.
The judgment is affirmed.
Affirmed.